Affirmed and Memorandum Opinion filed June 16, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00147-CV

                       JOE BROCK RAMEY, Appellant
                                        V.
    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCV-051957

                 MEMORANDUM OPINION


      Joe Brock Ramey brings this pro se appeal from a judgment of possession
favoring Federal Home Loan Mortgage Corporation (“Freddie Mac”) in a forcible
detainer action. In three issues, Ramey contends that (1) he did not receive proper
notification of the evidence to be presented by Freddie Mac, (2) the trial court
erred in failing to ascertain whether Ramey had sufficient opportunity to examine
the evidence and whether he understood the evidence, and (3) Freddie Mac’s
evidence was flawed. We affirm.

                                   Background

      Freddie Mac filed its forcible detainer action in justice court, seeking
possession of the property located at 11810 Scottsdale Court, Stafford, Texas.
After the justice court ruled in Freddie Mac’s favor, Ramey filed an appeal with
the county court at law, which considered the claims de novo. Ramey represented
himself throughout the proceedings.     The county court judge began the brief
hearing on the matter by stating that Ramey was an occupant of the property. The
judge further stated that after having been sworn in as a witness, Ramey informed
the court that the other identified occupant, Andrew Demers, no longer lived at the
property. The judge further stated that “[a]fter some medical issues [Ramey] has
been trying to get out of the house, and . . . he has come to an agreement with
[Freddie Mac’s counsel] that he’s going to get about a week and a half with a
vacate date of February 14th.”

      Freddie Mac’s counsel then tendered three documents to the court. When
the judge asked if the documents had been tendered previously, Ramey responded,
“I have my copies.” The judge then said, “All right. So, no objection to those
exhibits?” and Ramey responded, “No.”        Counsel next explained each of the
documents, and the trial judge admitted them into evidence. Counsel requested the
judge enter a judgment of possession based on the three documents, and the judge
announced judgment for Freddie Mac and signed the judgment of possession
giving Ramey until February 14, 2014 to vacate the property. Ramey did not make
any further statements during the hearing.

      The three documents admitted into evidence included (1) a substitute
trustee’s deed, demonstrating that a foreclosure sale occurred and that the subject
property was conveyed to Freddie Mac; (2) a deed of trust, signed by Ramey and
                                         2
Demers and including provisions that in the event of a foreclosure sale, the
borrowers, or any person holding possession through them, would be required to
surrender possession, and if possession is not surrendered, the occupant would
become a tenant at sufferance subject to removal by a writ of possession; and (3) a
business records affidavit attaching a notice to vacate addressed to Demers “and/or
all occupants.”

                                     Discussion

      In his first two issues, Ramey contends that he did not receive proper
notification of the evidence to be presented by Freddie Mac and did not have
sufficient time to review the evidence and that the trial court erred in not sua
sponte making inquiries regarding when Ramey received the evidence and whether
he understood it. In making his arguments, Ramey relies heavily on the fact that
he was representing himself in the proceedings. He acknowledges that the county
court judge may not have been aware of when Ramey first received the documents
but insists the judge should have made inquiries to ascertain the facts.

      In order to preserve a complaint for appellate review, a party must have
presented to the trial court a timely request, objection, or motion that states the
specific grounds for the desired ruling, if they are not apparent from the context of
the request, objection, or motion. Tex. R. App. P. 33.1(a); White v. Zhou Pei, 452
S.W.3d 527, 544 (Tex. App.—Houston [14th Dist.] 2014, no pet.). The record
does not demonstrate that Ramey made any request, objection, or motion in the
trial court regarding the evidence about which he now complains on appeal.
Indeed, when the trial court asked if he had any objection to the documents
admittance into evidence, he said, “No.”

      The fact that he was representing himself in the proceedings does not excuse
Ramey’s failure to preserve his complaint. Pro se litigants are held to the same
                                           3
standards as licensed attorneys and are not relieved of preservation-of-error
requirements. See, e.g., Hampton v. Nguyen, No. 01-10-00473-CV, 2011 WL
3240681, at *3 (Tex. App.—Houston [1st Dist.] July 28, 2011, no pet.) (mem. op.);
Jackson v. Jackson, No. 14-07-00917-CV, 2009 WL 1124354, at *2 (Tex. App.—
Houston [14th Dist.] Apr. 28, 2009, no pet.) (mem. op.). Ramey does not cite any
authority, and we are aware of none, that would have required the trial judge to
make inquiries regarding Ramey’s knowledge and understanding of the evidence
under the circumstances presented. Accordingly, we overrule his first two issues.

      In issue three, Ramey asserts that Freddie Mac presented “flawed
[e]vidence” because it offered only the original deed of trust from 2006 and not the
modified deed of trust that he signed when Demers entered a loan modification in
2010. The record on appeal, however, does not contain any mention of a modified
deed of trust. Our review is generally limited to the record of the proceedings in
the trial court. See, e.g., Perry v. Del Rio, 66 S.W.3d 239, 259 (Tex. 2001) (“[I]t is
well-settled in Texas that an appellate court’s review is confined to the record in
the trial court when the trial court acted.”); Carlisle v. Philip Morris, 805 S.W.2d
498, 501 (Tex. App.—Austin 1991, writ denied) (“It is elementary that, with
limited exceptions not material here, an appellate court may not consider matters
outside the appellate record.”). Because the record before us does not provide any
support for Ramey’s contention in his third issue, we overrule that issue.

      We affirm the trial court’s judgment.


                                       /s/       Martha Hill Jamison
                                                 Justice


Panel consists of Justices Jamison, Busby, and Brown.


                                             4